972 F.2d 343
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Randy Jay MILLER, Defendant-Appellant.
No. 92-6026.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 21, 1992Decided:  August 24, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CR-89-109-A, CA-91-1435-AM)
Randy Jay Miller, Appellant Pro Se.
Constance Harriet Frogale, Office of the United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Randy Jay Miller appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Miller, Nos.  CR-89-109-A, CA-91-1435-AM (E.D. Va.  Oct. 4 and Oct. 31, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED